 1                                      UNITED STATES DISTRICT COURT
 2                                    EASTERN DISTRICT OF CALIFORNIA
 3

 4       MICHAEL F. SCHULTZE,                                          CASE NO. 1:05-CV-0180 AWI GSA
 5                                Plaintiff
                                                                       ORDER ON PLAINTIFF’S MOTION TO
 6                       v.                                            CORRECT NAME
 7       FEDERAL BUREAU OF
         INVESTIGATION, et al.,                                        (Doc. No. 157)
 8
                                  Defendants
 9

10            On August 2, 2019, Plaintiff filed a motion to correct two orders issued by the Court on
11 October 29, 2014 (Doc. No. 129) and March 3, 2016 (Doc. No. 155). Plaintiff states that it has

12 come to his attention that his last name has been misspelled in these documents, and he requests

13 that the Court issue an order correcting these orders so that his last name is spelled correct. See

14 Doc. No. 157. The Court will grant Plaintiff relief and issue an order nunc pro tunc that corrects

15 the spelling of his last name.1

16            Accordingly, IT IS HEREBY ORDERED that:
17 1.         Plaintiff’s motion to correct (Doc. No. 157) is GRANTED as follows:
18            a.       Doc. No. 129 at Page 1 Lines 10 and 21, wherein Plaintiff is identified as “Michael
19                     F. Schultz,” is CORRECTED NUNC PRO TUNC to read “Michael F. Schultze”;
20            b.       Doc. No. 155 at Page 1 Lines 9 and 18, wherein Plaintiff is identified as “Michael
21                     F. Schultz,” is CORRECTED NUNC PRO TUNC to read “Michael F. Schultze”
22
     IT IS SO ORDERED.
23

24 Dated: August 20, 2019
                                                           SENIOR DISTRICT JUDGE
25

26
27
     1
28    Plaintiff also requests that the Court contact Lexis to inform the of the error. Such relief is not appropriate for the
     Court to order.
